DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statements (IDS) filed on July 28, 2021 and August 6, 2021 have been acknowledged.  
Claim Interpretation
3.	The limitation “predict that the emergency room services request is associated with an avoidable visit” will be interpreted to mean that if an emergency room services request received from a patient is predicted as being either identical, similar, connected, or otherwise related to a prior avoidable emergency room visit/claim then the received request will also be predicted to be an avoidable visit.  
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	The following limitation in all the independent claims is indefinite:  “upon determining at least one of a) that the patient is associated with at least one prior avoidable emergency room claim and b) that the requestor symptoms match the locally prevalent disease symptom, predict that the emergency room services request is associated with an avoidable visit.”
	In the embodiment wherein only the determination that “that the requestor that the requestor symptoms match the locally prevalent disease symptom”  is made, as the claims sets forth, it is not clear whether the determination that  “the patient is associated with at least one prior avoidable emergency room claim” is also made because the previous limitation sets forth that this determination is made whereas the instant limitation sets forth that there are embodiments where one of the two set forth limitations is made.  Therefore, the claims are indefinite.  Appropriate correction and/or clarification is required.
	For the purposes of examination, the Office will interpret the claims to read on embodiments where both determinations a) and b) are made and also on embodiments 
7.	The following limitation in all the independent claims is indefinite: “transmit an alternative services request defined based on the requestor location, the requestor identifier, and the at least one symptom.”
	This limitation is indefinite because the identity of the entity that receives the transmission is unclear.  The identity of the receiver affects the understanding of the invention as a whole.  If the identity of receiver is the patient (i.e. the requestor of the emergency room services request) then the invention suggests that the patient has a choice on availing of the alternative service.  If, however, the identity of the receiver is a provider of the alternative service then the invention suggests that the patient’s request for emergency room services is redirected based on the determinations set forth in the claims.  Appropriate correction and/or clarification is required.
	For the purposes of examination, the Office will interpret the claims to read on both of the above set forth embodiments/scenarios.
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
	Yes. Claims 1-7 and 15-20 are directed towards a system (i.e. an apparatus) which is a statutory category of patentable subject matter.  
	Claims 8-14 are directed towards a method (i.e. process) which is a statutory category of patentable subject matter.
Step Two A, Prong One: Is a Judicial Exception Recited?
	Yes.  The independent claims recite a healthcare prediction system and specifically a method of predicting that a request for emergency room services is avoidable. MPEP 2106.04(a) sets forth that organizing human activity includes managing personal behavior or relationships or interactions between people including following rules or instructions. The instant method is a method of organizing a human activity (i.e. managing personal behavior-i.e. seeking medical care).  The claims, as written, can be performed without the use of a computer or other technological component. The prediction that an emergency services request is avoidable can be a purely mental determination.  A human can compare the underlying condition of the requestor of emergency services to past historical claims and outcome data when emergency services were not used.  Simple numeric metrics such as time waited and costs are used in these comparisons steps and these can be practically performed by a human. The abstract idea set forth in the claims is similar to “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions” an idea which has been deemed abstract.  See In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982). In the instant case, a person at a hospital emergency room hospital triage can compare a patient’s conditions with other patient’s who have had similar conditions to determine what their outcomes were when emergency services were used and alternative services were used and then make a determination if the requestor’s emergency services request is associated with an avoidable visit.  
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
	No.   Even though the independent claims recite technological components such as a data warehouse system, server and a geospatial prevalence engine these are generic computing and technological components (Applicant’s own specification, Sections [0045]-[0046]).  In fact, these paragraphs set forth that these technological components can be “less advanced, primitive or non-functional.”  It is further noted that the geospatial prevalence engine does not appear to be a database that covers only embodiments wherein the databases are updated in real-time.  Therefore, this term includes static databases and even manual databases such as file cabinets.  The broadest reasonable interpretation of a database warehouse system includes a file cabinet.  The healthcare prediction server and a claims processing engine include generic computer components that are not advanced.  Therefore, the claimed invention does not improve the functioning of a computer nor does the claimed invention improve another technology or technical field.
It is further noted that the claims, under their broadest reasonable interpretation, can be performed by a human without the use of any technological components.  For example, a human at a hospital triage center could perform this method without the use of any computer and/or technological component.  This human could orally ask the requestor if they wish avail of another service as an alternative to an emergency room visit.    
Step Two B: Does the Claim Provide an Inventive Concept
	No.  There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea.  The steps of “receiving an emergency room services request…”; “receiving a first portion of the plurality of historic claims data from the data warehouse system…”  and “transmit(ting) an alternative services request…” are a form of receiving or transmitting data over a network, which the courts have deemed as insignificant extra-solution activity.  See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
	The step of “apply(ing) a geospatial engine to the first plurality of historic claims data…” is a form of retrieving information in memory, which the courts have deemed as insignificant extra-solution activity.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
	The steps of “apply(ing) a claims processing engine to the first portion of the plurality of historical claims data…” and “upon determining at least one of a) that the patient is associated with at least one prior avoidable emergency room claim and b) that the requestor symptoms match the locally prevalent disease symptom, predict that the emergency room services request is associated with an avoidable visit” when given their broadest reasonable interpretations in light of the specification, are forms of performing repetitive calculations, which the courts have deemed as insignificant extra-solution activity.  See Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.").
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount of significantly more than the abstract idea.   
	With regard to Claim 2, the limitations set forth in this claim of identifying providers, appointment widows and then transmitting this information to the requestor are forms of receiving or transmitting data over a network and retrieving information in memory, which as noted above, have been deemed insignificant extra-solution activity by the courts.  It is further noted that the limitation of Claim 2 can be practically performed manually.  A human could identify alternative services and available times, based on a requestor’s location and pass this information onto a requestor of emergency services.  
	With regards the Claims 3-7, the steps of creating predictive analytics models and applying these models to the emergency rooms services request are forms of performing repetitive calculations, which as noted above, have been deemed insignificant extra-solution activity by the courts.  It is further noted that these claims can be practically performed manually when given their broadest reasonable interpretation in light of the specification.  The claims include an embodiment wherein a human creates a predictive model with pen and paper and applies this model to the data at hand to make determinations and repeats this process when new data is received from the requestor and also refines the model based on location data.
	Claims 9-14 and 16-20 are similar to Claims 2-7 and are therefore rejected in the same manner as these claims.
Prior Art of Record
10.	No prior art rejections are applicable for Claims 1-20.
	The non-patent literature “Preventing unnecessary emergency room visits to reduce health care costs” sets forth how future emergency room visits can be prevented (Page 3—Question 3) but does not teach nor suggest (at the time a patient makes a request for emergency room services) upon determining at least one of a) that the patient is associated with at least one prior avoidable emergency room claim and b) that the requestor symptoms match the locally prevalent disease symptom, predict that the emergency room services request is associated with an avoidable visit.”   The paper discusses, based on analyzing prior emergency room visits, how potential future emergency room visits can be avoided in the future.  There is no teaching nor suggestion in this paper of transmitting of making a determination that an emergency room services request is avoidable when the request is received.  There is no teaching nor suggestion of transmitting an alternative services request defined based on the requestor location.
	US Patent Application Publication 2021/0056419  (Abstract) teaches a method of identifying treatments which are alternatives to blood transfusions but does not teach predicting that the emergency room services request is associated with an avoidable visit and transmitting an alternative services request.
	US Patent Application Publication 2019/0348180 (Abstract) teaches a system and method for providing predications of patient-related metrics based on location-based determinants of health but does not teach predicting that an emergency room services request is associated with an avoidable visit and transmitting an alternative services request. 
	US Patent Application Publication 2010/0125186 (Section [0025]) teaches the steps of advising a patient with one or more symptoms to proceed immediately to the emergency room or wait until normal business hours to see their personal physician but does not teach the step of predicting that the emergency room services request is associated with an avoidable visit.
	US Patent Application Publication 2017/0161433 (Abstract) teaches method for connecting patients to a plurality of healthcare facilities in proximity to the patient but does not teach step of predicting that the emergency room services request is associated with an avoidable visit
	Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publications 2009/0222539; 20130144650; 2015/0039343; 20190180868; and 2020/0105392 are all directed towards methods and systems of managing patient data in an emergency setting or providing information to patients on emergency care services.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivek Koppikar, whose telephone number is (571) 272-5109.  The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached at (571) 272-6805.  The fax telephone number for this group is (571) 273-8300 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/Vivek D Koppikar/
Primary Examiner, Art Unit 3626
September 17, 2021